El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Doña Pantaleona Snárez celebró el 10 de octubre de 1925 un contrato de refacción agrícola con don Francisco Echevarría y consintió en que fuera anotado en el registro de contratos agrícolas para garantía de los $600 que recibió de él para el cultivo de una siembra de tabaco y cuya can-tidad le devolverá con sus intereses el 31 de mayo de 1926, exponiendo en la escritura que comparece en ella por sí y por cuatro hijos menores de edad que están bajo su patria potestad: que es dueña de la mitad de la finca que describe y es objeto del contrato por gananciales de su matrimonio; que posee una cuarta parte como arrendataria de cuatro hijos mayores de edad: que como madre con patria potes-tad sobre cuatro hijos menores posee y usufructúa la otra cuarta parte, por lo que tiene la posesión legal de toda la finca: y que la plantación de tabaco es de su exclusiva pro-piedad por lo que la gravó al cumplimiento' de su obliga-ción, haciendo constar que el término de la refacción no ex-cede de lo que falta a sus hijos menores para llegar a su mayoridad.
El Registrador de la Propiedad de Gruayama se negó a anotar ese contrato en el libro de contratos agrícolas fun-dado en que perteneciendo parte de la finca a menores de edad la madre no podía constituir ese gravamen sin haber obtenido autorización judicial; y en el recurso gubernativo que contra esa negativa ha establecido doña Pantaleona Suá-rez alega que el registrador cometió error de hecho al esti-mar que el contrato de refacción agrícola fué constituido por ella a nombre de sus hijos menores de edad; y error de derecho al exigir como necesaria la autorización judicial para celebrar ese contrato.
*511 Si bien el hecho de haber manifestado la recu-rrente en la escritura que comparecía por sí y por sus hi-jos menores de edad llevó al registrador a la conclusión de que celebraba el contrato en nombre de dichos hijos y que gravaba sus bienes, sin embargo, el conjunto de toda la es-critura demuestra que a pesar de tal manifestación ella no ha impuesto el gravamen refaccionario agrícola sobre la pro-piedad que sus hijos menores tienen en la finca sino sobre el usufructo legal que ella tiene en dicha propiedad, por lo que no es de aplicación el caso de Compañía Azucarera El Ejemplo v. El Registrador, 23 D.P.R. 283, pues en éste la tutora gravaba la propiedad de los menores, y la cuestión a resolver es si el padre, o la madre en su caso, con patria potestad sobre sus hijos no emancipados que están en su potestad y compañía puede gravar el usufructo legal que sobre los bienes que ellos adquieran por título lucrativo o por su industria o trabajo le concede el artículo 225 del Có-digo Civil, sin necesidad de autorización judicial.
El usufructo a que se refiere el artículo anterior es con-cedido a los padres por la ley en consideración al cuidado de sus hijos no emancipados-y a sus relaciones familiares, lo que se demuestra por el hecho de disponer el misma ar-tículo que dejará de existir cuando el hijo, con consenti-miento de sus padres, viviere independientemente de ellos y que será reputado como emancipado y tendrá el dominio, el usufructo y la administración de sus bienes. Como dice el Sr. Manresa en sus comentarios al Código Civil español, segunda edición, tomo 10, página 474, “el padre respecto a los bienes de sus hijos, como el marido respecto a los de su mujer, no son realmente usufructuarios en nombre pro-pio sino en nombre de sus hijos o de la familia que repre-sente.” Por esto las sentencias del Tribunal Supremo de España de 7 de julio de 1892 y 27 de septiembre de 1893 inspiradas en la naturaleza jurídica del derecho usufruc-tuario que acompaña a la patria potestad relacionándola con el deber que quien la ejerce tiene de alimentar y edu-*512car al menor, reconocieron el mejor derecho del hijo frente al de los acreedores del padre para percibir alimentos de ese usufructo; sentencias y principios qne fneron citados y aplicados en la resolución de la Dirección General de los Re-gistros de España de 12 de diciembre de 1902, Jurispruden-cia Civil, tomo 94, página 686, para declarar que aun cuando el artículo 480 del Código Civil (el mismo de nuestro Có-digo) permite a los usufructuarios enajenar sus derechos de -usufructo, sin distinguir entre el voluntario y el legal ni exceptuar expresamente el usufructo inherente a la pa-tria potestad, si se autorizara la libre enajenación de los derechos usufructuarios, aún con la natural condición de que pudieran rescindirse los contratos cuando el menor no obtuviera del padre los medios necesarios para su alimen-tación y educación, resultaría odioso el precepto que esa enajenación autorizara, cabiendo mucho menos autorizarla mediante una interpretación violenta del Código, por cuyas razones y por otras declaró que no era inscribible la hipo-teca constituida por el padre sobre su usufructo legal en los bienes de sus hijos. T al citar esa resolución el Sr. Manresa en la tercera edición de su obra, tomo. 2, pág. 37, está conforme con ella por el fundamento que hemos men-cionado aunque no con otros que hemos omitido.
Si como queda demostrado la ley concede a los padres el usufructo de los bienes que los hijos menores adquieran por título lucrativo o por su trabajo o industria en considera-ción • a la alimentación y educación de dichos menores y si por esto no es aplicable el precepto sobre libre enajenación reconocido para el usufructo en general porque impediría al hijo su derecho a ser alimentado por su padre o madre con la parte necesaria del usufructo legal, tenemos que llegar a la conclusión 'de que tampoco puede gravarla en forma al-guna a menos que exista autorización judicial de convenien-cia para el menor.
Por los motivos expuestos la resolución recurrida debe ser confirmada.